                         Exhibit
10.3                                             

 
Pacific Gas and Electric Company
 
Helen A. Burt
Senior Vice President and
Chief Customer Officer
Customer Care
 
77 Beale Street, Room 3129
San Francisco, CA 94105
Mailing Address
Mail Code B32
Pacific Gas and Electric Company
P.O. Box 770000
San Francisco, CA  94177
 
415.973.2001
Fax: 415.973.2313


 
February 22, 2012
 
 
Steven Malnight
Vice President, Customer Energy Solutions
Personnel Number:  XXXXX
 
 
Dear Steve:
 
Thank you for your dedication and many contributions to Pacific Gas and Electric
Company (the "Company").  You are an asset to our team.  On behalf of the
Company, I am pleased to offer you the following special retention incentive to
encourage you to remain a Company employee through March 1, 2015.
 
The retention incentive consists of a lump sum payment in the amount of $
400,000.  The Company agrees to make this payment, subject to applicable
withholding taxes, on March 1, 2012, and provided you remain employed by the
Company through March 1, 2015.
 
Should you decide to voluntarily resign from the Company before March 1, 2015,
you will repay the Company this special retention incentive in its entirety
($400,000) upon your termination from the Company.
 
The following points clarify this offer.
 
 
 
1.   Your eligibility for our Short-Term Incentive Plan and Long-Term Incentive
Plan awards, as well as the status of those you have received to date, are not
impacted by receipt of the payment.

 
 
 
2.   Your participation in our benefit plans (e.g., retirement, medical, etc.)
will continue to be based on the provisions of the applicable plans.  The
payment will not be eligible for any 401K match.

 
 
      3.   The provisions of this agreement do not change your "at will"
employment status.
 
 
 
4.   This agreement is confidential, and you agree not to disclose its terms or
the payment in general to anyone other than your spouse and tax advisors.

 
 
Sincerely,
 
HELEN BURT
 
Helen A Burt
Senior Vice President and Chief Customer Officer
 
 
Please acknowledge your acceptance of this retention incentive and the terms of
this letter by signing the original and returning it to me.  An additional copy
of this letter is enclosed for your personal records.
 
 
 
 
STEVEN MALNIGHT                            2/24/12
_____________________________________________                                  
________________________________________
Steven Malnight                               Date
